This matter having been duly presented to the Court, it is ORDERED that the motion for leave to appeal is granted; and it is further
ORDERED that the motion to seal documents (M-998) is granted and the following documents shall be sealed: (a) the Certification dated May 17, 2012, filed in the Law Division in support of the Notice of Motion for a Protective Order, (b) the *384Certification dated January 21, 2013, filed in the Law Division in support of the Notice of Motion for Reconsideration of Motion for Protective Measures, (c) the Certification in Lieu of Transcript dated February 15, 2013, filed in the Appellate Division, and (d) the Certification dated February 25, 2013, filed in the Supreme Court in support of the Motion for Leave to Appeal and for Temporary Stay.